—Order, Supreme Court, New York County (Paula Omansky, J.), entered January 27, 1999, which granted plaintiffs motion for a protective order prohibiting the deposition of a non-resident, non-party witness, unanimously affirmed, without costs.
In seeking to take the deposition of its former employee, a non-resident, non-party witness, almost 11 months after the *185note of issue was filed, defendant failed to demonstrate any unusual or unanticipated circumstance warranting deviation from the rule that disclosure proceedings may not be conducted after the filing of the note of issue (see, White v Bronx Lebanon Hosp. Ctr., 240 AD2d 212). Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Friedman, JJ.